IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SAMUEL PAINTER,1                              §
                                                  §   No. 262, 2021
           Petitioner Below,                      §
           Appellant,                             §   Court Below: Family Court
                                                  §   of the State of Delaware
           v.                                     §
                                                  §   File No. CN14-02909
    LOUISE PAINTER,                               §   Petition No. 20-13918
                                                  §
           Respondent Below, Appellee.            §

                                Submitted: September 14, 2021
                                Decided: September 17, 2021

                                          ORDER

         (1)    The appellant (“Father”) filed a notice of appeal from a Family Court

order, dated July 19, 2021, that considered Father’s petition for modification of

visitation with the parties’ child. The Family Court’s decision ordered Father and

the child to begin engaging in family therapy to work toward increased contact and

provided that the court would hold a review hearing on December 9, 2021, to

consider what progress had been made before taking further action.

         (2)    Absent compliance with Supreme Court Rule 42, the appellate

jurisdiction of this Court is limited to the review of final orders. 2 An order is final,




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
2
    Hines v. Williams, 2018 WL 2435551 (Del. May 29, 2018).
rather than interlocutory, when it “leaves nothing for future determination or

consideration.”3

         (3)    The Clerk issued a notice directing Father to show cause why the appeal

should not be dismissed for his failure to comply with Supreme Court Rule 42 in

taking an appeal from an interlocutory order. On September 2, 2021, the Court

received the certified mail receipt indicating that the notice to show cause had been

delivered. A timely response to the notice to show cause would have been due on

or before September 13, 2021. The appellant having failed to respond to the notice

to show cause within the required ten-day period, dismissal of this action is deemed

to be unopposed.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.



                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                             Justice




3
    Werb v. D’Alessandro, 606 A.2d 117, 119 (Del. 1992).
                                                2